Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to communications filed on 10/19/2021. Claims 1-3, 6-8, 11, 12 and 14 are pending.

Response to Arguments
Applicant’s arguments, see Remarks p. 7, filed 10/19/2021, with respect to objection(s) to the title have been fully considered and are persuasive.  The objection(s) of the title has been withdrawn. 
Applicant’s arguments, see Remarks pp. 7-8, filed 10/19/2021, with respect to claim interpretation(s) under section 112(f) and rejection(s) under section 112(a) have been fully considered and are persuasive. The claim interpretations(s) and rejection(s) under section 112 have been withdrawn. 
Applicant’s arguments, see Remarks pp. 8-10, filed 10/19/2021, with respect to the rejection(s) of claim(s) 1-14 under sections 102 and/or 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cassidy, DeLuca and/or Parry.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6-8, and 12 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Pub. No. 2015/0254726 (“Cassidy”).

Regarding claim 1, Cassidy teaches an information processing apparatus (Fig. 2) comprising a processor (Fig. 2, 202) configured to: 
extract, based on attribute information of an object (Fig. 3, Bandwidth Allocation 316) necessary for using a service provided by a service system (“the HSIA controller 106 updates the various HSIA service entitlement settings for the mobile phone 122a in columns 308 of FIG. 3 and reconfigures the bandwidth manager 218 and/or gateway/firewall 220 to enforce these new settings for the mobile phone 122a. As shown in FIG. 6, after these new settings for the upgraded service entitlement are activated, the mobile phone 122a receives increased bandwidth and the online movie the user was trying to stream now comes in high quality resolution. Any other additional ® media streaming to other devices on hotel LAN 110 such as in-room TVs 116, remote video streaming from external web servers 130, server capabilities, unrestricted protocols, delayed expiry time, etc. are activated as well,” ¶ [0124]) and information related to a user of the service system (“the HSIA controller 106 automatically keeps a record of the average bandwidth utilization separately for both upstream and downstream traffic for the mobile phone 122a,” ¶ [0102]), a candidate for the user to be invited to the service (“When the mobile phone's 122a average bandwidth in either the downstream and/or upstream directions are within a 90% threshold of the bandwidth allocation specified in column 316, the mobile phone 122a is deemed to have met the bandwidth threshold of step 810 and control proceeds via node "A" to step 910 of FIG. 9,” ¶ [0103]), out of users who are yet to use the service (Fig. 3, UID-1, UID-2 and/or UID-3 entitled to BASIC service),
wherein the processor extracts the candidate for the user to be invited to the service based on a function provided by the object necessary for using the service and a usage history of the function by the user (“As the user surfs the web, the HSIA controller 106 in the background monitors certain aspects of the Internet service with respect to the user's mobile device(s) 122 in order to detect one or more predetermined conditions that represents that an upgrade to a higher HSIA service entitlement may be beneficial to the user,” ¶ [0048]; “When the mobile phone's 122a average bandwidth in either the downstream and/or upstream directions are within a 90% threshold of the bandwidth allocation specified in column 316, the mobile phone 122a is deemed to have 
wherein the processor extracts a user who has used the function provided by the object for a predetermined threshold or more within a predetermined period as the candidate for the user to be invited to the service (“When the mobile phone's 122a average bandwidth in either the downstream and/or upstream directions are within a 90% threshold of the bandwidth allocation specified in column 316, the mobile phone 122a is deemed to have met the bandwidth threshold of step 810 and control proceeds via node "A" to step 910 of FIG. 9,” ¶ [0103]), and 
wherein the function is available for the user before the user is invited to the service related to the function (“mobile devices 122 of that guest may each be given access to the Internet 120 by the HSIA controller 106 at a basic service entitlement that is offered to current guests free of charge,” ¶ [0046]).

Regarding claim 6, Cassidy teaches the invention of claim 1, and further teaches that the object is a device (Cassidy: Fig. 2).

Regarding claim 7, Hines teaches the invention of claim 2, and further teaches that the object is a device (Cassidy: Fig. 2).

Regarding claim 8, Hines teaches the invention of claim 3, and further teaches that the object is a device (Cassidy: Fig. 2).

Regarding claim 11, Cassidy teaches the invention of claim 1, and further teaches causing a manager to select a user, as an invitation target, out of the extracted user (Cassidy: “The HSIA controller 106 working in tandem with the bandwidth manager 218 detects that the mobile phone 122a is trying to exceed (or is near its bandwidth cap) for the basic Internet package. Upon detecting this condition, the HSIA controller 106 transmits a message to communicate this condition being met to the app server 108 along with the MAC/IP address of the mobile phone 122a,” ¶ [0069]). 

Regarding claim 12, Cassidy teaches a non-transitory computer readable medium storing a program causing a computer (¶ [0169]) to: 
extract, based on attribute information of an object (Fig. 3, Bandwidth Allocation 316) necessary for using a service provided by a service system (“the HSIA controller 106 updates the various HSIA service entitlement settings for the mobile phone 122a in columns 308 of FIG. 3 and reconfigures the bandwidth manager 218 and/or gateway/firewall 220 to enforce these new settings for the mobile phone 122a. As shown in FIG. 6, after these new settings for the upgraded service entitlement are activated, the mobile phone 122a receives increased bandwidth and the online movie the user was trying to stream now comes in high quality resolution. Any other additional features of the premium Internet package such as more personal devices 122, onsite AirPlay® media streaming to other devices on hotel LAN 110 such as in-room TVs 116, remote video streaming from external web servers 130, server capabilities, unrestricted protocols, delayed expiry time, etc. are activated as well,” ¶ [0124]) and information related to a user of the service system (“the HSIA controller 106 automatically keeps a 
wherein the processor extracts the candidate for the user to be invited to the service based on a function provided by the object necessary for using the service and a usage history of the function by the user (“As the user surfs the web, the HSIA controller 106 in the background monitors certain aspects of the Internet service with respect to the user's mobile device(s) 122 in order to detect one or more predetermined conditions that represents that an upgrade to a higher HSIA service entitlement may be beneficial to the user,” ¶ [0048]; “When the mobile phone's 122a average bandwidth in either the downstream and/or upstream directions are within a 90% threshold of the bandwidth allocation specified in column 316, the mobile phone 122a is deemed to have met the bandwidth threshold of step 810 and control proceeds via node "A" to step 910 of FIG. 9,” ¶ [0103]), 
wherein the processor extracts a user who has used the function provided by the object for a predetermined threshold or more within a predetermined period as the candidate for the user to be invited to the service (“When the mobile phone's 122a average bandwidth in either the downstream and/or upstream directions are within a 
wherein the function is available for the user before the user is invited to the service related to the function (“mobile devices 122 of that guest may each be given access to the Internet 120 by the HSIA controller 106 at a basic service entitlement that is offered to current guests free of charge,” ¶ [0046]).

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pub. No. 2003/0086106 (“Parry”).

Regarding claim 14, Parry teaches an information processing apparatus (Fig. 1, Printer 10) comprising a processor (Fig. 1, 20), configured to: 
extract, based on attribute information of an object necessary for using a service provided by a service system (“the maintenance or support package currently in use with respect to the printer 10, the version of the printer driver or other software currently used by printer 10, or any other information of interest associated with the printer may form a UCD that is desirable to collect and track,” ¶ [0028]) and information related to a user of the service system (“a printer capable of providing monitoring its usage and suggesting upgrades, maintenance packages, user training or other changes based upon patterns of usage. In one preferred embodiment, the printer tracks printer usage relative to the features of the printer and the type of print jobs performed. The printer then selects an appropriate upgrade package based upon the tracked usage. A 
wherein the object is a multi-function printer (¶ [0028]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy as applied to claim 1 above, and further in view of U.S. Pub. No. 2018/0189835 (“DeLuca”).

Regarding claim 2, Cassidy teaches the invention of claim 1, and further teaches extracting the candidate for the user to be invited to the service based on a positional relationship between the object necessary for using the service and the user of the service system (Cassidy: “the basic service entitlement is only offered for free to current guests of the hotel 102 and expires on the day of their checkout two hours after checkout time. However, as many guests may have flights later in the day or evening, they may still wish to purchase Internet access for the remaining time they are in the vicinity (e.g., within range of AP 124) of the hotel 102 but are no longer a guest,” ¶ [0114]), but fails to teach in a case where a position is designated as an extraction condition, the extracting unit extracts the candidate for the user to be invited to the service based on a positional relationship between the object necessary for using the service and the user of the service system. DeLuca teaches where a position is designated as an extraction condition (“The geofence configuration data 306 may include data defining the geofence's identifying name, location, and size or boundary limits (i.e. longitude, latitude and radius),” ¶ [0034]), extracting the candidate for the user to be invited to the service based on a positional relationship between the object necessary for using the service and the user of the service system (Fig. 8, Steps 809-812; Figs. 5a and/or 5b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate geofencing, as taught by 

Regarding claim 3, Cassidy-DeLuca teaches the invention of claim 2, and further teaches that the extracting unit extracts a user located within a predetermined distance from the object necessary for using the service as the candidate for the user to be invited to the service, who is a processing target (DeLuca: “The geofence configuration data 306 may include data defining the geofence's identifying name, location, and size or boundary limits (i.e. longitude, latitude and radius),” ¶ [0034]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455